                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:20-cv-00229-GCM

SHAWNTE WORD,                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                         ORDER
                                    )
                                    )
CREATIVE DARLINGS, LLC, et al.,     )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court sua sponte on its Order allowing Plaintiff’s pro se

Complaint to proceed past initial review. [Doc. 5].

       On June 23, 2020, the Court ordered that Plaintiff’s claims against Defendants Kunal

Shah and Creative Darlings, LLC, may proceed as directed in that Order. [Doc. 5]. Plaintiff,

however, failed to include summonses for service on these Defendants when she filed her

Complaint in this matter. [See Doc. 1].

       IT IS, THEREFORE, ORDERED that the Clerk is instructed to mail Plaintiff two (2)

blank summons forms for Plaintiff to fill out and identify Defendants in the summonses for

service of process, and then return the summonses to the Court. Plaintiff is required to provide

the necessary information for the U.S. Marshal to effectuate service. Once the Court receives the

summonses from Plaintiff, the Clerk shall then direct the U.S. Marshal to effectuate service upon

Defendants.
                                           Signed: June 25, 2020




          Case 3:20-cv-00229-GCM Document 6 Filed 06/25/20 Page 1 of 1
